Case 2:19-cv-00509-JPH-DLP Document 12 Filed 10/09/20 Page 1 of 7 PageID #: 223




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 DAYMON HOLBERT,                                       )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )        No. 2:19-cv-00509-JPH-DLP
                                                       )
 RICHARD BROWN Warden,                                 )
                                                       )
                               Respondent.             )

                      Order Denying Petition for a Writ of Habeas Corpus
                            and Directing Entry of Final Judgment

        Indiana prison inmate Daymon Holbert petitions for a writ of habeas corpus challenging a

 prison disciplinary sanction imposed in disciplinary case number WVD 19-08-0047. For the

 reasons explained in this Order, Mr. Holbert's habeas petition must be denied.

        A.      Overview

        Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

 class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

 485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th Cir. 2018).

 The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

 notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

 decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

 evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.

 Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

 418 U.S. 539, 563-67 (1974).




                                                  1
Case 2:19-cv-00509-JPH-DLP Document 12 Filed 10/09/20 Page 2 of 7 PageID #: 224




           B.     The Disciplinary Proceeding

           On August 8, 2019, Indiana Department of Correction (IDOC) Disciplinary Hearing

 Officer Benefiel wrote a Report of Conduct charging Mr. Holbert with "intoxicants," a violation

 of the IDOC's Adult Disciplinary Code offense B-231. The Report of Conduct provides:

           On 8-8-19 at approximately 8:10 am I DHO Benefiel was reviewing a disciplinary
           case for Offender Poindexter, Jwaun #149218 who was wrote up on a B-231
           "Intoxicants". Offender Poindexter had requested Offender Holbert, Damon
           #904844 to be a witness to the alleged incident. Offender Holbert provided a
           written, signed and staff witnessed statement for the case stating, "I had 2 bottle
           and the c/o thought they was Poindexter. He got them from me not Poindexter."
           This statement is in regards to Poindexter allegedly having possession of 2 bottles
           containing a liquid substance that appeared to be intoxicants/alcohol. Officer
           Stevens wrote a statement also confirming that he obtained the bottles from
           Offender Holbert, Damon #904844. Due to Offender Holbert stating in writing that
           he had the said bottles, he is now being charged with a B-231 "Intoxicants".

 Dkts 2-1 at 3 & 9-1 (quoting from Offender Jwaun Poindexter's written statement, dkts. 2-1 at 7

 & 9-3).

           Mr. Holbert was notified of the charge on August 12, 2019, when he received the Screening

 Report. He pled not guilty to the charge, did not ask for witnesses, and asked for video evidence.

 Dkts. 2-1 at 4 & 9-2. Later, however, he asked that Officer A. Stevens say who had given him the

 two bottles. Officer Stevens provided a written statement that he saw Offender Poindexter with

 the two bottles, that Poindexter fled when told to hand over the bottles, and as Poindexter

 approached his cell, he handed the bottles to Mr. Holbert. Dkts. 2-1 at 6 & 9-6.

           A hearing was held on August 22, 2019. Mr. Holbert's statement in his defense was "I lied

 on the witness statement. I didn't do what I said on the witness statement." Dkts. 2-1 at 5 & 9-5.

 Based on that statement, the staff reports (including Officer Steven's conduct report on Offender

 Poindexter), and Officer Stevens' statement answering Mr. Holbert's question, the hearing officer




                                                   2
Case 2:19-cv-00509-JPH-DLP Document 12 Filed 10/09/20 Page 3 of 7 PageID #: 225




 found Mr. Holbert guilty of possessing intoxicants. Id. The sanctions imposed included a fourteen-

 day earned-credit-time deprivation. Id.

         Mr. Holbert appealed to the Facility Head and the IDOC Final Reviewing Authority, but

 both appeals were denied. Dkts. 2-1 at 10-12, 9-7, & 9-8. He then brought this petition for a writ

 of habeas corpus pursuant to 28 U.S.C. § 2254.

         C.      Analysis

         Mr. Holbert raises four grounds for relief in his petition for a writ of habeas corpus: (1) he

 was denied the video evidence he requested at screening; (2) he was denied witnesses he requested

 at screening; (3) the disciplinary hearing officer was not impartial; and (4) insufficient evidence

 existed to find him guilty of the offense. Dkt. 2 at 5-9.

                 1.      Exhaustion of Administrative Remedies

         The Warden responds that Mr. Holbert has failed to exhaust his available administrative

 remedies as to all grounds except the sufficiency of the evidence. Dkt. 9 at 7-9. He argues that

 Mr. Holbert did not bring to his attention any issue concerning the video evidence, the witnesses,

 or the impartiality of the hearing officer. Id.

         The appeal Mr. Holbert sent to the Warden was a free-flowing complaint about the

 disciplinary process, focusing heavily on the violation of IDOC policies and procedures:

         On 7/14/19 the day of the incident c/o Stevens was aware of Holbert's #904844
         action but choose not to include Holbert in the fold of the incident or give him a
         conduct report. . . . DHO Benefiel violate policy by writing Holbert on conduct
         report, when original c/o was already aware of incident, nor was there an
         investigation. It goes over the time frame of which an conduct report can be written
         [–] Major Offenses (Class A and B) Policy 02-04-101 VIII 19.A.2: The reporting
         staff person immediate supervisor shall submit State form 39590, Report of
         Conduct to the Disciplinary Review Officer in sufficient time (Preferable within 24
         hours from the date of the incident) to allow the Disciplinary Review Officer to
         meet with the offender and schedule a hearing within (7) working days from the
         date of the incident or from the date that staff person first become aware of alleged
         violation or after the completion of an investigation by the Internal Affair [ ] DHO

                                                   3
Case 2:19-cv-00509-JPH-DLP Document 12 Filed 10/09/20 Page 4 of 7 PageID #: 226




        Benefiel also failed to present an evidence of 2 bottle of intoxicants that was
        confiscate nor was there any evidence to show what was in the 2 bottles, beside c/o
        Stevens statement of "liquid that appeared to be intoxicants." Policy 02-04-101
        (IX.3.h: In cases where the evidence cannot be retained for long terms (such as
        home-made alcohol, food items, perishable items or items that pose a serious threat
        to the safety and security of the facility, staff or offender), photographs or document
        summaries may be used to preserve the evidence in lieu of keeping the actual
        evidence. Policy 02-04-101 (IX.3.I: when photographs are kept in lieu of actual
        evidence the photographs shall be filed in the offender's facility packet and
        maintained with disciplinary hearing report – Policy 02-04-101 (IX.3.K: All
        evidence shall be kept in a secure location and chain of custody procedures
        followed. Nor was there any test done to prove it was alcohol or what was in the
        bottles as well as documentation. Further more as I told Lt. Fisher I lied on the
        witness form. Policy 02-04-101 (IX.D.2.I) If a witness appears and testifies or
        provides a written statement, the witness is required to tell the truth or be subject to
        disciplinary action(s), Which is a class C 350 lying or providing a false statement.

 Dkts. 2-1 at 10-11 & 9-7 [sic].

        In reply to the Warden's argument, Mr. Holbert argues that he raised the issues of the

 violation of his due process rights under the Fifth, Sixth, and Fourteenth Amendments to the

 Warden and to the IDOC's Final Reviewing Authority. Dkt. 10 at 1-2, 3-4, & 9. But the record is

 clear that Mr. Holbert did not do so. The administrative appeal narrative never mentioned or

 implicated due process, did not mention any federal (or state) constitutional right, and raised only

 one federal issue, arguably in passing, when it is argued that there was insufficient evidence. The

 thrust of the appeal is Mr. Holbert's argument that IDOC policies and procedures were violated.

 He cites to specific policies and explains how each was violated, but he does not argue that any

 policy violation also violated his due process rights. The Court therefore finds merit to the

 Warden's argument that the issues of witnesses, video evidence, and the impartiality of hearing

 officer were not presented in Mr. Holbert's administrative appeals.

        In Indiana, only the issues raised in a timely appeal to the Facility Head and then to the

 IDOC Appeals Review Officer or Final Reviewing Authority may be raised in a subsequent

 Petition for Writ of Habeas Corpus. See 28 U.S.C. § 2254(b)(1)(A); Eads v. Hanks, 280 F.3d 728,

                                                   4
Case 2:19-cv-00509-JPH-DLP Document 12 Filed 10/09/20 Page 5 of 7 PageID #: 227




 729 (7th Cir. 2002); Moffat v. Broyles, 288 F.3d 978, 981 (7th Cir. 2002). Therefore, Mr. Holbert's

 first three grounds for relief – denial of witnesses, denial of video evidence, and lack of an impartial

 hearing officer – cannot be considered by the Court because they have been procedurally defaulted.

 Habeas corpus relief on these issues is denied.

                 2.      Sufficiency of the Evidence

         Mr. Holbert contends that the hearing officer's decision is not supported by sufficient

 evidence. He argues that the bottles were not produced at the disciplinary hearing and no testing

 was done to verify what was in the bottles. Dkt. 2 at 8-9.

         In prison disciplinary habeas corpus cases, challenges to the sufficiency of the evidence

 are governed by the "some evidence" standard. "[A] hearing officer's decision need only rest on

 'some evidence' logically supporting it and demonstrating that the result is not arbitrary." Ellison,

 820 F.3d at 274; see Eichwedel v. Chandler, 696 F.3d 660, 675 (7th Cir. 2012) ("The some

 evidence standard . . . is satisfied if there is any evidence in the record that could support the

 conclusion reached by the disciplinary board.") (citation and quotation marks omitted) (emphasis

 added). The "some evidence" standard is much more lenient than the "beyond a reasonable doubt"

 standard. Moffat, 288 F.3d at 981. "[T]he relevant question is whether there is any evidence in the

 record that could support the conclusion reached by the disciplinary board." Hill, 472 U.S. at

 455-56 (emphasis added).

         Officer Stevens' report of seeing and confiscating two bottles containing what he thought

 was alcohol is sufficient evidence that the hearing officer could consider and base a decision on.

 There is no constitutional requirement that the actual evidence, photographs of the evidence,

 confiscation reports, or chain of custody documents be presented at the hearing to show the

 evidence actually existed. This is especially relevant given that Mr. Holbert's defense at the hearing



                                                    5
Case 2:19-cv-00509-JPH-DLP Document 12 Filed 10/09/20 Page 6 of 7 PageID #: 228




 was that he had lied when he claimed ownership of the bottles, and not that the bottles and alcohol

 never existed. Likewise, nothing in the screening report indicates that Mr. Holbert claimed the

 contents of the bottles did not contain alcohol. Dkt. 9-2; dkt. 9-11 (Affidavit of Cassandra Parr,

 IDOC Screening Officer). Finally, even if Mr. Holbert had requested that the contents of the bottles

 be tested, the failure to provide the testing is not a ground for habeas corpus relief. There is no

 constitutional right to laboratory testing of suspected contraband. See Manley v. Butts, 599

 F. App'x 574, 576 (7th Cir. 2017) (petitioner "not entitled to demand laboratory testing"). So long

 as other evidence is sufficient, there is no due process violation when laboratory testing is denied.

 "Prison administrators are not obligated to create favorable evidence or produce evidence they do

 not have." Id.

        Habeas corpus relief on Mr. Holbert's assertion of insufficient evidence is denied.

        D.        Conclusion

        "The touchstone of due process is protection of the individual against arbitrary action of

 the government." Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

 disciplinary proceedings, or sanctions involved in the events identified in this action, and there

 was no constitutional infirmity in the proceeding which entitles Mr. Holbert to the relief he seeks.

 Accordingly, Mr. Holbert's petition for a writ of habeas corpus must be denied and the action

 dismissed.

        Judgment consistent with this Order shall now issue.

 SO ORDERED.
Date: 10/9/2020




                                                  6
Case 2:19-cv-00509-JPH-DLP Document 12 Filed 10/09/20 Page 7 of 7 PageID #: 229




 Distribution:

 Daymon Holbert
 904844
 Wabash Valley Correctional Facility - Inmate Mail/Parcels
 Electronic Service Participant – Court Only

 Monika P. Talbot
 Indiana Attorney General
 monika.talbot@atg.in.gov




                                               7
